

Exhibit 10(s)


HUDSON UNITED BANCORP
1999 STOCK OPTION PLAN




ARTICLE I. PURPOSE
 
The purposes of the 1999 Stock Option Plan are (i) to attract and retain
highly-qualified executives, (ii) to align executive and stockholder long-term
interests by creating a direct link between executive compensation and
stockholder return, (iii) to enable executives of Hudson United Bancorp (the
“Corporation”) to develop and maintain stock ownership positions in the
Corporation, and (iv) to provide incentives to such executives to contribute to
the success of the Corporation. To achieve these objectives, the Plan provides
for the granting of “incentive stock options” within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended, and nonqualified stock
options.
 
ARTICLE II. DEFINITIONS
 
Whenever the following terms are used in this Plan, they shall have the meaning
specified below:
 
“Affiliate” shall mean the Corporation, a Subsidiary, or any employee benefit
plan established or maintained by the Corporation or a Subsidiary.
 
“Board” shall mean the Board of Directors of the Corporation.
 
“Cause” shall mean (i) the conviction of the Participant of a felony by a court
of competent jurisdiction, (ii) the indictment of the Participant by a state or
Federal grand jury of competent jurisdiction for embezzlement or
misappropriation of funds of the Corporation or for any act of dishonesty or
lack of fidelity towards the Corporation, (iii) the written confession by the
Participant of any act of dishonesty towards the Corporation or any embezzlement
or misappropriation of the Corporation’s funds, or (iv) the willful or gross
neglect of the duties for which the Participant was responsible; all as the
Committee, in its sole discretion, may determine.
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) the Corporation acquires actual knowledge that any person (as such
term is used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than
an Affiliate is or becomes the beneficial owner (as defined in Rule 13d-3 of the
Exchange Act) directly or indirectly, of securities of the Corporation
representing 10% or more of the combined voting power of the Corporation’s then
outstanding securities, (ii) the first purchase of Common Stock pursuant to a
tender or exchange offer (other than a tender or exchange offer made by an
Affiliate), (iii) the approval by the Corporation’s stockholders of (a) a merger
or consolidation of the Corporation with or into another corporation (other than
a merger or consolidation in which the Corporation is the surviving corporation
and which does not result in any reclassification or reorganization of the
Corporation’s then outstanding shares of Common Stock or a change in the
Corporation’s directors, other than the addition of not more
 

--------------------------------------------------------------------------------


 
than three directors), (b) a sale or disposition of all or substantially all of
the Corporation’s assets, or (c) a plan of liquidation or dissolution of the
Corporation, (iv) during any period of two consecutive calendar years,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least
two-thirds thereof, unless the election or nomination for the election by the
Corporation’s stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period, or (v) a sale of (a) Common Stock of the Corporation if
after such sale any person (as defined above) other than an Affiliate owns a
majority of the Corporation’s Common Stock or (b) all or substantially all of
the Corporation’s assets (other than in the ordinary course of business).
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of clause (i) above if a person is or becomes the
beneficial owner, directly or indirectly, of more than 10% but less than 25% of
the combined voting power of the Corporation’s then outstanding securities if
the acquisition of all voting securities in excess of 10% was approved in
advance by two-thirds of the directors then in office.
 
“Code” shall mean the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. (All citations to sections of the Code are to such sections
as they may from time to time be amended or renumbered.).
 
“Committee” shall mean the committee consisting of at least three (3) directors
of the Corporation appointed by the Board to administer the Plan pursuant to the
provisions of Article III of the Plan.
 
“Common Stock” or “Stock” shall mean the common stock of the Corporation, no par
value.
 
“Disability” shall mean permanent and total disability within the meaning of
Section 105(d)(4) of the Code.
 
“Employee” shall mean a common law employee (as defined in accordance with the
regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of an Affiliate.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Incentive Option” shall mean an Option whose terms satisfy the requirements
imposed by Section 422 of the Code and which is intended by the Committee to be
treated as an Incentive Option.
 
“Nonqualified Option” shall mean either (i) any Option which, when granted, is
not an Incentive Option, and (ii) an Incentive Option which, subsequent to its
grant, ceases to qualify as an Incentive Option because of a failure to satisfy
the requirements of Section 422(b) of the Code.
 
“Option” shall mean a right to purchase Common Stock which is awarded in
accordance with the terms of this Plan.
 

--------------------------------------------------------------------------------


 
“Participant” shall mean an Employee who has been granted an Option under the
Plan.
 
“Plan” shall mean the Hudson United Bancorp 1999 Stock Option Plan, as such plan
may be amended from time to time.
 
“Retirement” shall mean any normal or early retirement by a Participant pursuant
to the terms of any pension plan or policy of the Corporation or any Subsidiary
which is applicable to such Participant at the time of his or her Termination of
Service.
 
“Secretary” shall mean the corporate secretary of the Corporation.
 
“Securities Act” shall mean the Securities Act of 1933.
 
“Shares” shall mean shares of Common Stock.
 
“Subsidiary(ies)” shall mean any corporation or other legal entity, domestic or
foreign, more than 50% of the voting power of which is owned or controlled,
directly or indirectly by the Corporation.
 
“Terminate (Termination of) Service (or Termination)” shall mean the time at
which the Participant ceases to provide services to the Corporation as an
employee, but shall not include a lapse in providing services which the
Committee determines to be a temporary leave of absence.
 
ARTICLE III. ADMINISTRATION
 
The Plan shall be administered by a committee (the “Committee”) selected by the
Board from among its members, which shall consist of not less than three
members, each of whom must be both (i) a “disinterested person” within the
meaning of the rules promulgated under Section 16(b) of the Exchange Act, and
(ii) an “outside director” within the meaning of Section 162(m) of the Code. The
Committee shall hold meetings at such times as may be necessary for the proper
administration of the Plan and shall keep minutes of its meetings. A majority of
the Committee shall constitute a quorum and a majority of the quorum may
authorize any action.
 
Subject to the provisions of the Plan, the Committee shall have sole authority,
in its absolute discretion: (i) to determine which of the eligible Employees of
the Corporation shall be granted Options; (ii) to grant Options; (iii) to
determine the times when Options may be granted and the number of Shares that
may be purchased pursuant to such Options; (iv) to determine the exercise price
of the Shares subject to each Option, which price shall be not less than the
minimum specified in Section 6.1; (v) to determine the time or times when each
Option becomes exercisable, the duration of the exercise period, and any other
restrictions on the exercise of Options issued hereunder; (vi) to prescribe the
form or forms of the Option agreements under the Plan; (vii) to determine the
circumstances under which the time for exercising Options should be accelerated
and to accelerate the time for
 

--------------------------------------------------------------------------------


 
exercising outstanding Options; (viii) to determine the duration and purposes
for leaves of absence which may be granted to a Participant without constituting
a Termination of Service for purposes of the Plan; (ix) to adopt, amend and
rescind such rules and regulations as, in its opinion, may be advisable in the
administration of the Plan; and (x) to construe and interpret the Plan, the
rules and regulations and the Option agreements under the Plan, and to make all
other determinations deemed necessary or advisable for the administration of the
Plan; provided, however, that with respect to those eligible Employees who are
not “officers” of the Corporation, within the meaning of Section 16(b) of the
Exchange Act, the Committee may delegate to any person or persons
(“Subcommittee”) all or any part of its authority as set forth in (i) through
(x) above. All references in the Plan to the powers of a Subcommittee to act for
the Committee shall be applicable only to the extent consistent with the
forgoing provision and only to the extend consistent with the powers which have
actually been delegated to it. All decisions, determinations and interpretations
of the Committee, or Subcommittee, to the extent consistent with such
delegation, shall be final and binding.
 
ARTICLE IV. SHARES SUBJECT TO PLAN
 
The maximum number of Shares that may be made subject to Options granted
pursuant to the Plan is 1,000,000 (or the number and kind of Shares or other
securities which are substituted for those Shares or to which those Shares are
adjusted pursuant to the provisions of Article VIII of the Plan). The maximum
number of Shares with respect to which Options may be granted to any one person
during the term of the plan shall not exceed 250,000 (or the number and kind of
Shares or other securities which are substituted for those Shares or to which
those Shares are adjusted pursuant to the provisions of Article VIII of the
Plan). The Corporation shall reserve such number of Shares for the purposes of
the Plan out of its authorized but unissued shares, or out of Shares held in the
Corporation’s treasury, or partly out of each, as shall be determined by the
Board. No fractional Shares shall be issued with respect to Options granted
under the Plan.
 
In the event that any outstanding Option under the Plan for any reason expires,
is terminated, forfeited or is cancelled prior to the expiration date of the
Plan, the Shares called for by the unexercised portion of such Option may, to
the extent permitted by Rule 16b-3 under the Exchange Act, again be subject to
an Option under the Plan.
 
ARTICLE V. ELIGIBILITY FOR AWARD OF OPTIONS
 
The Committee may designate any officer of the Corporation, any group or
divisional officer, and any other key Employee of the Corporation as eligible to
receive Options under the Plan. Non-employee directors shall not be eligible to
participate in the Plan.
 
ARTICLE VI. GRANT OF OPTIONS
 
The Committee (or Subcommittee) may, in its sole discretion, grant Options to
such officers and key Employees of the Corporation as it determines appropriate
consistent with Article V. Options shall be evidenced by Option agreements
(which need not be identical) in such forms as the Committee may from time to
time approve.
 
Option agreements shall conform to the terms and conditions of the Plan. Such
agreements may provide that the grant of any Option under the Plan, or that
Stock acquired pursuant to the exercise of any Option, shall be subject to such
other conditions (whether or not applicable to the Option or Stock received by
any other optionee) as the Committee determines appropriate, including, without
limitation, provisions conditioning exercise upon the occurrence of certain
events or performance or the passage of time,
 

--------------------------------------------------------------------------------


 
provisions to assist the optionee in financing the purchase of Stock through the
exercise of Options, provisions for forfeiture, or restrictions on resale or
other disposition, of shares acquired under the Plan, provisions giving the
Corporation the right to repurchase shares acquired under the Plan in the event
the Participant elects to dispose of such shares, and provisions to comply with
federal and state securities laws and federal and state income tax and other
payroll tax withholding requirements. Options granted under this Plan which are
intended to qualify as Incentive Options shall be specifically designated as
such in the Option agreement.
 
6.1 OPTION PRICE. The exercise price for each Option granted under the Plan
shall be determined by the Committee or Subcommittee; provided, however, that it
shall not be less than the fair market value of the Stock on the date of grant.
The fair market value shall be deemed for all purposes of the Plan to be the
mean between the highest and lowest sale prices reported as having occurred on
any national stock exchange with which the Stock may be listed and traded on the
date chosen to determine such fair market value, or, if there are no such sales
on that date, then on the last preceding date on which such a sale was reported.
If the Stock is not listed on any exchange but the Stock is quoted on the
National Market System of the National Association of Securities Dealers
Automated Quotation (NASDAQ) System on a last sale basis, then the fair market
value of the Stock shall be deemed to be the mean between the high and low price
reported on the date of grant. If the Stock is not quoted on the NASDAQ on a
last sale basis, then the fair market value of the Stock shall mean the amount
determined by the Board to be the fair market value based upon a good faith
attempt to value the Stock accurately and computed in accordance with applicable
regulations of the Internal Revenue Service.
 
6.2 EXERCISABILITY AND TERMS OF OPTIONS. The Committee or Subcommittee shall
determine the dates after which Options may be exercised, in whole or in part,
and may establish a vesting schedule that must be satisfied before Options may
be exercised; provided, however, that no Option may be exercisable within six
months of the date it is granted. If an Option is exercisable in installments,
installments which are exercisable and not exercised shall remain exercisable.
 
Subject to Section 6.7 in the case of Incentive Options, all Options shall have
a term of no more than ten years from the date of grant; provided, however, that
upon the Termination of Service of a Participant, Options that have not become
exercisable before the date the Participant Terminates Service shall be
forfeited and terminated immediately, unless the Committee in its sole
discretion extends the date when Options can be exercised, which may be for a
period of up to two years following the date the Participant Terminates Service
(provided that in no event may an Option be exercised following the expiration
of the stated term of such Option). Without limiting the foregoing, no Option
shall be exercisable after the date of termination, if the Termination of
Service is by the Corporation or any Subsidiary for Cause.
 
If a Participant shall Terminate Service by reason of his death or Disability,
all vested Options held by such Participant may be exercised by the Participant,
his estate or beneficiary, or his representative, as the case may be, for a
period of six months from the date of such Termination, or until the expiration
of the stated term of such Option, whichever period is shorter. If a Participant
shall Terminate Service by reason of Retirement, voluntary resignation or
dismissal without Cause, all vested Options held by such
 

--------------------------------------------------------------------------------


 
Participant may be exercised for a period of sixty (60) days from the date of
Termination or until the expiration of the stated term of such Option, whichever
period is shorter, provided, however, that the Committee shall have the
discretion (i) within sixty (60) days from the date of Termination, to
accelerate the vesting of all unvested Options held by such Participant on the
date of Termination, and (ii) to extend the date when Options can be exercised,
which may be for a period of up to two years following the date the Participant
Terminates Service (provided that in no event may an Option be exercised
following the expiration of the stated term of such Option).
 
In the event of a Change In Control, any Option granted under the Plan to a
Participant which has not, as of the date of the Change In Control, become
exercisable, shall become fully exercisable.
 
6.3 NON-TRANSFERABILITY OF OPTION RIGHTS. No Option shall be transferable except
by will or the laws of descent and distribution, and then shall be limited by
Section 6.2. During the lifetime of the Participant, the Option shall be
exercisable only by him. Notwithstanding anything to the contrary in this Plan,
the Committee may, in its discretion, authorize all or a portion of any
Nonqualified Options heretofore granted or hereafter to be granted to a
Participant to permit a transfer without value or for value (i.e., a sale) by
such Participant to Family Members, provided that (i) the Option agreement
pursuant to which such Options are granted or an amendment permitting
transferability is approved by the Committee, and expressly provides for
transferability in a manner consistent with this Section, and (ii) subsequent
transfers of transferred Options are prohibited except by will or the laws of
descent and distribution. As used herein, the term “Family Member” means any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity, including a
family limited partnership or limited liability company in which these persons
(or the Participant) own more than fifty percent of the voting interests.
 
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer.
Provisions in the Plan and the Option agreement applicable to an option held by
a Participant upon termination of such Participant’s employment for any reason
(including death or disability) shall be equally applicable to such options when
held by a transferee. In any permitted transfer for value, the transferee shall
acknowledge in writing to the Company that the shares to be received upon
exercise of the Option will not be registered under the federal or state
securities laws and may not be resold except pursuant to an applicable
exemption. The following transactions shall not be considered transfers for
value: (i) a transfer under a domestic relations order in settlement of marital
property rights; and (ii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Optionee) in
exchange for an interest in that entity.
 

--------------------------------------------------------------------------------


 
6.4 NO OBLIGATION TO EXERCISE OPTION. The grant of an Option shall impose no
obligation on the Participant to exercise such Option.
 
6.5 CANCELLATION OF OPTIONS. The Committee (or Subcommittee), in its discretion,
may, with the consent of any Participant, cancel any outstanding Option.
 
6.6. NO RIGHTS AS A STOCKHOLDER. A Participant or a transferee of an Option
shall have no rights as a stockholder with respect to any Share covered by his
Option until he shall have become the holder of record of such Share, and he
shall not be entitled to any dividends or distributions or other rights in
respect of such Share for which the record date is prior to the date on which be
shall have become the holder of record thereof.
 
6.7 SPECIAL PROVISIONS APPLICABLE TO INCENTIVE OPTIONS. To the extent the
aggregate fair market value (determined as of the time the Option is granted) of
the Stock with respect to which any Options granted hereunder which are intended
to be Incentive Options may be exercisable for the first time by the Participant
in any calendar year (under this Plan or any other stock option plan of the
Corporation or any parent or Subsidiary thereof) exceeds $100,000, such Options
shall not be considered Incentive Options.
 
No Incentive Option may be granted to an individual who, at the time the Option
is granted, owns directly, or indirectly within the meaning of Section 424(d) of
the Code, stock possessing more than 10 percent of the total combined voting
power of all classes of stock of the Corporation or of any parent or Subsidiary
thereof, unless such Option (i) has an Option price of at least 110 percent of
the fair market value of the Stock on the date of the grant of such option and
(ii) cannot be exercised more than five years after the date it is granted.
 
Each Participant who receives an Incentive Option must agree to notify the
Corporation in writing immediately after the Participant makes a disqualifying
disposition of any Stock acquired pursuant to the exercise of an Incentive
Option. A disqualifying disposition is any disposition (including any sale) of
such Stock before the later of (i) two years after the date the optionee was
granted the Incentive Option or (ii) one year after the date the Participant
acquired Stock by exercising the Incentive Option. Any transfer of ownership to
a broker or nominee shall be deemed to be a disposition unless the Participant
provides proof satisfactory to the Committee of his continued beneficial
ownership of the Stock.
 
Any other provision of the Plan to the contrary notwithstanding, no Incentive
Option shall be granted after the date which is ten years from the date this
Plan is adopted, or the date the Plan is approved by the stockholders, whichever
is earlier.
 
ARTICLE VII. EXERCISE OF OPTION
 
Any Option may be exercised in whole or in part at any time subsequent to such
Option becoming exercisable during the term of such Option; provided, however,
that each partial exercise shall be for whole Shares only. Each Option, or any
exercisable portion thereof, may only be exercised by delivery to the Secretary
or his office of (i) notice in writing signed by the Participant (or other
person then entitled to exercise such Option) that such Option, or a specified
portion thereof, is being exercised; (ii) payment in full for the
 

--------------------------------------------------------------------------------


 
purchased Shares (as specified in Section 7.2 below); (iii) such representations
and documents as are necessary or advisable to effect compliance with all
applicable provisions of Federal or state securities laws or regulations; (iv)
in the event that the Option or portion thereof shall be exercised pursuant to
Section 6.3 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option or portion
thereof; and (v) full payment to the Corporation of all amounts which, under
federal or state law, it is required to withhold upon exercise of the Option.
 
7.1 SHARE CERTIFICATES. Upon receiving notice and payment, the Corporation will
cause to be delivered to the Participant, as soon as practicable, a certificate
in the Participant’s name for the Shares purchased. The Shares issuable and
deliverable upon the exercise of a Stock Option shall be fully paid and
non-assessable. The Corporation shall not be required to issue or deliver any
certificate or certificates for Shares purchased upon the complete or partial
exercise of the Stock Option prior to fulfillment of (i) the completion of any
registration or other qualification of such Shares under any federal or state
law or under rulings or regulations of the Securities and Exchange Commission or
of any other governmental regulatory body which may be necessary or advisable
and (ii) the obtaining of any approval or other clearance from any federal or
state governmental agency which may be necessary or advisable.
 
7.2 PAYMENT FOR SHARES. Payment for Shares purchased under an Option granted
hereunder shall be made in full upon exercise of the Option, by certified or
bank cashier’s check payable to the order of the Corporation or, unless
otherwise prohibited by the terms of an Option agreement, by one or more of the
following: (i) in the form of unrestricted Shares already owned by the
Participant based in any such instance on the fair market value of the
unrestricted Shares on the date the Option is exercised; provided, however,
that, in the case of an Incentive Option, the right to make a payment in the
form of already owned Shares may be authorized only at the time the Option is
granted; (ii) by delivering a properly executed exercise notice to the
Corporation, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Corporation the amount of sale or loan proceeds to pay
the purchase price; (iii) by a combination thereof, in each case in the manner
provided in the Option agreement; or (iv) by any other means acceptable to the
Corporation. To facilitate the foregoing, the Corporation may enter into
agreements for coordinated procedures with one or more brokerage firms. To the
extent the Option exercise price may be paid in Shares as provided above, Shares
delivered by the Participant may be (i) Shares which were received by the
Participant upon exercise of one or more Incentive Options, but only if such
Shares have been held by the Participant for at least the greater of (a) two
years from the date the Incentive Options were granted or (b) one year after the
transfer of Shares to the Participant, or (ii) Shares which were received by the
Participant upon exercise of one or more Nonqualified Options, but only if such
Shares have been held by the Participant for at least six months.
 
7.3 SHARE WITHHOLDING. The Committee shall require that a Participant pay to the
Corporation, at the time of exercise of a Nonqualified Option, such amount as
the Committee deems necessary to satisfy the Corporation’s obligation to
withhold federal or state income or other taxes incurred by reason of the
exercise or the transfer of Shares thereupon. A Participant may satisfy such
withholding requirements by having the Corporation withhold from the number of
Shares otherwise issuable upon exercise of the Option that number of shares
having an aggregate fair market value on the date of exercise equal to the
minimum amount required by law to be withheld; provided, however, that in the
case of
 

--------------------------------------------------------------------------------


 
an exercise by a Participant subject to Section 16(b) of the Exchange Act, the
Participant must (i) exercise the Option during the period beginning on the
third business day following the date of release to the press of the quarterly
or annual summary of earnings for the Corporation, and ending on the twelfth
business day following such date, or (ii) irrevocably elect to utilize Share
withholding at least six months prior to the date of exercise.
 
ARTICLE VIII. ADJUSTMENT FOR RECAPITALIZATION, ETC.
 
The aggregate number of Shares which may be purchased pursuant to Options
granted, the number of Shares covered by each outstanding Option, and the price
per share thereof in each such Option shall be appropriately adjusted for any
increase or decrease in the number of outstanding Shares resulting from a stock
split or other subdivision or consolidation of Shares or for other capital
adjustments or payments of stock dividends or distributions, other increases or
decreases in the outstanding Shares effected without receipt of consideration by
the Corporation, or reorganization, merger or consolidation, or other similar
change affecting the Shares.
 
Such adjustment to an Option shall be made without a change to the total price
applicable to the unexercised portion of the Option (except for any change in
the aggregate price resulting from rounding-off of Share quantities or prices).
Any such adjustment made by the Committee shall be final and binding upon all
Participants, the Corporation, their representatives, and all other interested
persons. No fractional Shares shall be issued as a result of such adjustment.
 
In the event of a Change in Control involving (i) the liquidation or dissolution
of the Corporation, (ii) a merger or consolidation in which the Corporation is
not the surviving corporation or (iii) the sale or disposition of all or
substantially all of the Corporation’s assets, provision shall be made in
connection with such transaction for the assumption of Options theretofore
granted under the Plan, or the substitution for such Options of new options of
the successor corporation, with appropriate adjustment as to the number and kind
of Shares and the purchase price for Shares thereunder, or, in the discretion of
the Committee, the Plan and the Options issued hereunder shall terminate on the
effective date of such transaction if appropriate provision is made for payment
to the Participant of an amount in cash equal to the fair market value of the
Options less the exercise price for such Options.
 
ARTICLE IX. GOVERNMENT REGULATIONS AND
 
REGISTRATION OF SHARES
 
The Plan, and the grant and exercise of Options thereunder, and the
Corporation’s obligation to sell and deliver stock under such Options, shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required.
 
Each Option is subject to the requirement that if, at any time, the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or NASDAQ or under any state or federal law, or the consent
or approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of Shares, no Shares shall be
issued, in whole or in part, unless such listing, registration,
 

--------------------------------------------------------------------------------


 
qualification, consent or approval has been effected or obtained, free of any
conditions not acceptable to the Committee. The Corporation shall not be deemed,
by reason of the granting of any Option, to have any obligation to register the
Shares subject to such Option under the Securities Act or to maintain in effect
any registration of such Shares which may be made at any time under the
Securities Act.
 
Unless a registration statement under the Securities Act and the applicable
rules and regulations thereunder is then in effect with respect to Shares issued
upon exercise of any Option (which registration shall not be required), the
Corporation shall require that the offer and sale of such shares be exempt from
the registration provisions of said Act. In furtherance of such exemption, the
Corporation may require, as a condition precedent to the exercise of any Option,
that the person exercising the Option give to the Corporation written
representation and undertaking, satisfactory in form and substance to the
Corporation, that he is acquiring the Shares for his own account for investment
and not with a view to the distribution or resale thereof and otherwise
establish to the Corporation’s satisfaction that the offer or sale of the Shares
issuable upon exercise of the Option will not constitute or result in any breach
or violation of the Securities Act or any similar state act or statute or any
rules or regulations thereunder. In the event a Registration Statement under the
Securities Act is not then in effect with respect to the Shares issued upon
exercise of an Option, the Corporation shall place upon any stock certificate an
appropriate legend referring to the restrictions on disposition under the Act.
 
The Corporation is relieved from any liability for the non-issuance or
non-transfer or any delay in issuance or transfer of any Shares subject to
Options under the Plan which results from the inability of the Corporation to
obtain, or in any delay in obtaining, from any regulatory body having
jurisdiction, all requisite authority to issue or transfer Shares upon exercise
of the Options under the Plan if counsel for the Corporation deems such
authority necessary for lawful issuance or transfer of any such Shares.
Appropriate legends may be placed on the stock certificates evidencing Shares
issued upon exercise of Options to reflect such transfer restrictions.
 
ARTICLE X. OTHER PROVISIONS
 
The validity, interpretation and administration of the Plan and any rules,
regulations, determinations or decisions made thereunder, and the rights of any
and all persons having or claiming to have any interest therein or thereunder,
shall be determined exclusively in accordance with the laws of the State of New
Jersey.
 
As used herein, the masculine gender shall include the feminine gender.
 
The headings in the Plan are for reference purposes only and shall not affect
the meaning or interpretation of the Plan.
 
All notices or other communications made or given pursuant to this Plan shall be
in writing and shall be sufficiently made or given if hand-delivered or mailed
by certified mail, addressed to any Participant at the address contained in the
records of the Corporation or to the Corporation at its principal office.
 

--------------------------------------------------------------------------------


 
The proceeds received from the sale of Shares pursuant to the Plan shall be used
for general corporate purposes.
 
Nothing in the Plan or in any Option granted hereunder shall confer on any
Participant or eligible Employee any right to continue in the employ of the
Corporation or any of its Subsidiaries, or to interfere in any way with the
right of the Corporation or any of its Subsidiaries to terminate such
Participant’s or Employee’s employment at any time.
 
The Plan is intended to comply with Rule 16b-3 promulgated under the Exchange
Act, and the Committee shall interpret and administer the provisions of the Plan
or any Option in a manner consistent therewith. Any provisions inconsistent with
such Rule shall be inoperative and shall not affect the validity of the Plan.
 
All expenses and costs incurred in connection with the operation of the Plan
shall be borne by the Corporation.
 
The adoption of this Plan shall not affect any other compensation or incentive
plans in effect for the Corporation. Nothing in this Plan shall be construed to
limit the right of the Corporation (i) to establish, alter or terminate any
other forms of incentives, benefits or compensation for Employees of the
Corporation, including, without limitation, conditioning the right to receive
other incentives, benefits or compensation on an Employee not participating in
this Plan; or (ii) to grant or assume options otherwise than under this Plan in
connection with any proper corporate purpose, including, without limitation, the
grant or assumption of stock options in connection with the acquisition by
purchase, lease, merger, consolidation or otherwise, of the business, stock, or
assets of any corporation, firm or association.
 
Participants shall have no rights as shareholders unless and until certificates
for Shares are registered in their names in satisfaction of a properly exercised
Option.
 
If the Committee or Subcommittee shall find that any person to whom any amount
is payable under the Plan is unable to care for his affairs because of illness
or accident, or is a minor, or has died, then any payment due to such person or
his estate (unless a prior claim therefore has been made by a duly appointed
legal representative), may, if the Committee or Subcommittee so directs the
Corporation, be paid to his spouse, child, relative, an institution maintaining
or having custody of such person, or any other person deemed by the Committee to
be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Committee
and the Corporation therefore.
 
ARTICLE XI. EFFECTIVE DATE AND EXPIRATION DATE OF PLAN
 
The Plan is effective as of April 21, 1999, subject to approval by the
stockholders of the Corporation in a manner which complies with Section 422 of
the Code and applicable NASDAQ or national stock exchange listing rules. The
expiration date of the Plan, after which no Option may be granted hereunder,
shall be April 21, 2009.
 

--------------------------------------------------------------------------------


ARTICLE XII. AMENDMENT OR DISCONTINUANCE OF PLAN
 
The Board may, without the consent of the Corporation’s stockholders or
Participants under the Plan, at any time terminate the Plan entirely, and at any
time or from time to time amend or modify the Plan, provided that no such action
shall adversely affect Options theretofore granted hereunder without the
Participant’s consent, and provided further that no such action by the Board,
without approval of the stockholders, may (i) increase the total number of
Shares which may be purchased or acquired pursuant to Options granted under the
Plan, either in the aggregate or for any Participant or eligible Employee,
except as contemplated in Article VIII; (ii) expand the class of employees
eligible to receive Options under the Plan; (iii) decrease the minimum Option
price; or (iv) extend the maximum term of Options granted hereunder.
 
No amendment or modification may become effective if it would cause the Plan to
fail to meet the applicable requirements of Rule 16b-3. Notwithstanding anything
herein to the contrary, no provision of the Plan shall be amended more than once
in any six month period, other than to comport with changes in the Code, the
Exchange Act or the rules thereunder.
 
ARTICLE XIII. SHAREHOLDER APPROVAL
 
Anything in the Plan to the contrary notwithstanding, the grant of Options
hereunder shall be of no force or effect, and no Option granted hereunder shall
vest or become exercisable in any respect, unless and until the Plan is approved
by the affirmative vote of a majority of the votes cast at a meeting a
shareholders of the Corporation within 12 months after the plan is adopted by
the Board.
 
As adopted by the Salary and Personnel Committee of the Board of Directors of
Hudson United Bancorp on February 27, 1999 and the Board of Directors of Hudson
United Bancorp on February 27, 1999.
 


--------------------------------------------------------------------------------

